                                                Entered on Docket
                                                March 05, 2019
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1   CHRISTINA O, #266845
     MALCOLM ♦ CISNEROS, A Law Corporation
 2   2112 Business Center Drive      The following constitutes the order of the Court.
     Irvine, California 92612        Signed: March 4, 2019
 3
     Phone: (949) 252-9400
 4   Fax: (949) 252-1032             _________________________________________________
     Email: christinao@mclaw.org     M. Elaine Hammond
 5                                            U.S. Bankruptcy Judge
     Attorneys for Movant
 6
 7
                                UNITED STATES BANKRUPTCY COURT
 8
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
10
     In re:                                               Bankruptcy Case No. 16-53437
11
     Bert Birmingham,                                     RS No. CJO-791
12
                           Debtor,
13   _____________________________________                Chapter 13
     U.S. Bank Trust, N.A., as Trustee for LSF9
14   Master Participation Trust by Caliber Home
     Loans, Inc., as its attorney in fact and its         ORDER TERMINATING AUTOMATIC
15   successors and/or assignees,                         STAY UPON BREACH OF ADEQUATE
                                                          PROTECTION ORDER
16                          Movant,
     vs.
17
18   Bert Birmingham, Debtor and Devin Derham-
     Burk, Trustee,
19
                            Respondents,
20
21
22
23                 On November 13, 2018, the above-entitled Court entered an Order Approving
24   Stipulation for Adequate Protection (“Agreed Order”). Pursuant to the terms of the Agreed Order,
25   the Debtor was required to cure the post-petition default by making a payment in the amount of
26   $4,205.00 on or before November 16, 2018 and by making the balance of $54,566.70 in full on or
27   before December 19, 2018. The Debtor is delinquent in payments in the total amount of
28   $67,181.70 through January 29, 2019. Under the terms of the Order, Movant is entitled to entry of




 Case: 16-53437      Doc# 91      Filed: 03/04/19   Entered:
                                                    1        03/05/19 10:39:45      Page 1 of 3
 1   an Order Terminating the Automatic Stay in the event the Debtor does not cure the default after
 2   ten (10) days written notice to Debtor and Debtor’s attorney of said default and opportunity to
 3   cure. The Debtor has failed to cure the default. Additionally, more payments have come due since
 4   the Notice of Default was mailed.
 5                 The Court, having read the various pleadings, documents and proceedings herein
 6   and proper service having been made, and having found cause to terminate the automatic stay
 7   herein, hereby makes its Order as follows:
 8                 IT IS HEREBY ORDERED that in regard to the real property located at 1565 E
 9   Middle Ave, San Martin, CA 95046, the automatic stay is terminated as to the Debtor and the
10   Bankruptcy Estate.
11
12                                         ** END OF ORDER **
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




 Case: 16-53437      Doc# 91     Filed: 03/04/19   Entered:
                                                   2        03/05/19 10:39:45      Page 2 of 3
 1                                  COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




 Case: 16-53437   Doc# 91   Filed: 03/04/19   Entered:
                                              3        03/05/19 10:39:45   Page 3 of 3
